8 F.3d 34
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Girayer Ohannes YEREMIAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 92-70278.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1993.*Decided Oct. 13, 1993.

1
Before:  HALL, RYMER, Circuit Judges;  FITZGERALD, District Judge.**


2
MEMORANDUM***


3
Girayer Yeremian petitions for review of a Board of Immigration Appeals' (BIA) order affirming the immigration judge's (IJ) denial of Yeremian's application for discretionary relief from deportation under section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).   Yeremian has not demonstrated that the BIA departed from its own precedents without giving a reasonable explanation.   See Diaz-Resendez v. INS, 960 F.2d 493, 497 (5th Cir.1992) (BIA abuses discretion when it departs from precedents without explanation).   Yeremian cited three unpublished BIA decisions, which have no precedential value,  Leal-Rodriguez v. INS, 990 F.2d 939, 946 (7th Cir.1993) (citing 8 C.F.R. § 3.1(g)), and one published opinion, Matter of Buscemi, 19 I & N Dec. 628 (BIA 1988), which is consistent rather than contrary to the BIA's decision in this case.   In Buscemi, just as in this instance, the BIA found that the alien had shown outstanding equities but nevertheless denied relief from deportation as a matter of discretion.


4
Yeremian does not assert any other error in the BIA's decision.   The BIA set forth the factors for and against deportation and reached a reasoned conclusion to deny relief as a matter of discretion.


5
The petition for review of the Board of Immigration Appeal's decision is DENIED.   The stay of deportation established by this court's June 12, 1992 order is dissolved.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34.4


**
 The Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3